Citation Nr: 1438530	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-08 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for residuals of a right ear injury, to include hearing loss. 

2.  Entitlement to an increased rating for an atrophic toenail as residual to a left foot injury, currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1948 to April 1955. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge at the Huntington, West Virginia RO in November 2010.

In a March 2011, the Board remanded these issues for additional development.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a June 1996 decision, the Board denied an appeal for a claim for service connection for a right ear disability.  

2.  The additional evidence received since June 1996 regarding a residuals of a right ear injury, to include hearing loss disability, is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran's atrophic toenail as residual to a left foot injury disability is moderately severe and the symptoms of paresthesia and left foot pain do not more nearly reflect the presence of a severe foot disability.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1996 Board decision that denied a claim for service connection for residuals of a right ear injury, to include hearing loss, is not new and material, and the Veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for an evaluation in excess of 20 percent for atrophic toenail as residual to a left foot injury have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Regarding the Veteran's claim for an increased rating, the Veteran was provided notice in a November 2007 letter which was issued prior to the January 2008 rating decision.  The November 2007 letter explained what information and evidence was needed to substantiate a claim for increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The November 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the Veteran's claim for whether new and material evidence has been submitted to reopen the claim for service connection for a low back disability, the Board notes that in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Veteran was provided notice in an April 2011 letter which included information as to new and material evidence consistent with Kent and provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

After issuance of the April 2011 letter, and opportunity for the Veteran to respond, the March 2014 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of November 2007 and April 2011 VA examinations.  The November 2007 and April 2011 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the November 2007 and April 2011 VA examination reports are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The duty to assist under 38 C.F.R. § 3.159(c) (4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  As explained below, new and material evidence has not been submitted to reopen the previously disallowed claim of service connection for residuals of a right ear injury, to include hearing loss.  As such, further examinations are not required in connection with this claim.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in November 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Acting Veterans Law Judge (AVLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claim.  The AVLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  It is noted that the testimony rendered formed the basis for a remand thereafter by the Board.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Whether new and material evidence has been submitted to reopen the claim for service connection for residuals of a right ear injury, to include hearing loss.

The Veteran was denied service connection for his right ear disorder in a June 1993 rating decision.  In support of its denial, the RO explained that the evidence failed to show an in-service injury to the right ear and that the separation physical showed that hearing was within normal limits bilaterally. 

The Veteran appealed this denial to the Board.  In June 1996, the Board denied the Veteran's claim on the basis that the medical evidence failed to substantiate the claim as the evidence did not establish a nexus between the Veteran's current right ear disability and service.  

Board decisions are final on the date of the date stamped on the face of the decision, unless the Chairman of the Board ordered reconsideration of the decision.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. § 20.1100.  The Veteran did not appeal this decision or request reconsideration.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for residuals of a right ear injury, to include hearing loss.  38 U.S.C.A. § 5108.  The question for the Board now is whether new and material evidence has been received by the RO in support of the Veteran's claim since the issuance of the June 1996 decision.

The Veteran filed a claim to reopen entitlement to service connection in July 2006.

The provisions of 38 U.S.C.A. §5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the June 1996 Board decision which denied service connection for a right ear disorder on the basis that this disability was not incurred or aggravated by his service. 

Evidence received since the June 1996 Board decision includes numerous statements from the Veteran in support of his claim and VA medical center treatment notes dated between March 2000 and January 2010 from the Lexington, Chillicothe and Huntington VA medical centers.  The record also includes VA examinations for the Veteran's left foot disorder, duplicate records from the Herbert J. Thomas Memorial Hospital dated in November 1951, duplicate treatment records from the Hines VA medical center from October 1963 to February 1974, and a newspaper article submitted by the Veteran with his statements.  Also added to the Veteran's claims file is the transcript from the Veteran's November 2010 Board hearing.  Duplicate service treatment records including Morning Reports have also been added to the claims file.

In a letter received at the Board in February 2011, the Veteran stated that he had a bad car accident in 1949 and was out of it for 5 days and that he was told his hearing would go in 1963. 

The Board finds that the evidence received since the June 1996 Board decision is new as it was not of record at the time of the prior denial, but the newly submitted evidence is not material as it is cumulative and redundant in nature of the record in 1996.  To the extent that the evidence relates to the reason the claim was previously denied, the new evidence does not raise a reasonable possibility of substantiating the claim for service connection for a right ear disability.  Significantly, competent evidence that the Veteran's right ear disability is related to service or is proximately due to service has not been added to the record.  Overall, there is no competent evidence or opinion suggesting that the Veteran's current right ear disability is in any way related to his service.

Notably, the numerous VA medical records from the VA medical centers in Lexington, Chillicothe, and Huntington are new but they do not contain a single medical opinion linking the Veteran's service to his right ear disorder.  

Here, where the claim turns on a medical matter, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, the Veteran's numerous new statements and his November 2010 Board hearing testimony submitted since the June 1996 Board decision are insufficient to reopen the claim.  

As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and as such, the Veteran is not competent to render an opinion of etiology in this particular case.  As noted in the June 1996 Board decision, a medical opinion is necessary to provide a link between the Veteran's service and his hearing loss, the Veteran's additional statements and testimony do not, therefore, raise a reasonable possibility of substantiating the claim.

Further, evidence considered at the time of the Board's decision to deny the Veteran's claim already included the Veteran's contentions that his hearing loss was due to service and his May 1995 testimony contending the same.  The Veteran's additional statements, which make the same contentions, are found to be new as the exact letters had not been previously submitted.  The additional statements are, however found to be redundant of the evidence of record at the time of the last prior final denial of the claim and therefore are not considered material.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

Finally, regarding the newspaper articles submitted alongside a few of the Veteran's statements, the Board notes that these articles are new evidence, as they had not been submitted previously.  However, these articles do not pertain in any way to the Veteran's right ear disorder.  As such, this evidence fails to raise any possibility of substantiating his claim and is therefore not material.  

Accordingly, the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for residuals of a right ear injury, to include hearing loss is denied because none of the newly submitted evidence pertains to the reasons for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim.  See 38 C.F.R. § 3.156(a) (2013).  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim of service connection for residuals of a right ear injury, to include hearing loss, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In sum, absent any new and material evidence showing that a right ear disability is due to service, the claim for service connection for residuals of a right ear injury, to include hearing loss cannot be reopened.  See 38 C.F.R. § 3.156(a) (2013).  


II.  Increased Rating for an atrophic toenail as residual to a left foot injury.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2013).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing the claim for a higher rating, VA must consider which Diagnostic Code or Codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In this case, the Veteran is currently assigned a 20 percent disability rating for his left foot disability pursuant to 38 C.F.R. § 4.130, Diagnostic Code 5299-5284.  The Veteran's 20 percent rating is effective from July 20, 2006, which is the date of his claim for an increased rating.

When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.

In this case, the Veteran's left foot disability has been evaluated according to the analogous condition.  Diagnostic Code 5284 is for foot injuries, and provides for a 10 percent rating when there is a moderate foot injury, a 20 percent rating when there is a moderately severe foot injury, and a 30 percent rating when there is a severe foot injury.

The terms "mild," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 3 8 C.F.R. § 4.6.

VA General Counsel opinion VAOPGCPREC 9-98 provides that some foot disorders rated under Diagnostic Code 5284 may affect range of motion and, therefore, warrant consideration of the provisions of 38 C.F.R. § 4.40 , 4.45. and 4.59.

Factual Background and Analysis

The Veteran underwent a VA examination in November 2007.  It was noted that since his initial injury, his toenail on his left hallux came off about once a year.  The toe was tender all of the time but it was more tender when the nail came off.  The Veteran reported developing numbness in the ball of his left foot in the past 2 years.  There was pain while walking on the ball of his foot under his second toe.  There was no swelling, heat or redness.  There was stiffness in the second toe when standing, walking or at rest.  There was no fatigability, lack of endurance or weakness.  There were no limitations on standing.  He was able to walk more than 1/4 of a mile but less than 1 mile.  On examination, there was no evidence of painful motion, swelling, tenderness or instability.  There was evidence of weakness as he was unable to lift his second toe.  There was evidence of abnormal weight bearing as he had callosities and unusual shoe wear pattern.  There were no skin or vascular foot abnormalities.  There was no evidence of malunion or nonunion or the tarsal or metatarsal bones.  There was no muscle atrophy of the foot.  There was a medial callous on the great toe joint and great toe of the left foot.  His gait was antalgic, favoring left foot.  X-rays demonstrated mild degenerative changes at the second DIP joint which no acute fracture of dislocation noted.  Minimal plantar calcaneal enthesophtye formation was noted.  The Veteran was retired due to his factory closing.  The diagnosis was degenerative changes at the second DIP with paresthesia following a left foot toe fracture.  An atropic toenail was the problem associated with this diagnosis.  This had a mild effect on shopping and exercise but no effects on chores, sports, recreation, travelling, feeding, bathing, dressing, toileting, grooming or driving.

Per the March 2011 Board remand instructions, the Veteran underwent a VA examination in April 2011.  The Veteran reported that since he suffered his injury, he had occasional pain for several minutes at a time and lost his toenail approximately once per year.  There was no history of foot related neoplasm and he did not identify swelling as a symptom.  The symptoms identified were pain (while walking), heat (while walking), redness (while walking), stiffness (while walking), fatigability (while walking), weakness (while walking) and lack of endurance.  On examination, there was no evidence of swelling, tenderness, instability, weakness or abnormal weight bearing.  There was evidence of painful motion on the base of all 5 toes.  There was no skin or vascular abnormality and no evidence of malunion or nonunion of the tarsal or metatarsal bones.  There was no atrophy of the foot.  The Veteran was walking without a limp but he was wearing an altered shoe that had 1/3 of the upper portion of the shoe removed as an ordinary shoe reportedly caused too much pain in the foot.  X-rays revealed no acute or significant focal bony abnormality.  The diagnosis was paresthesia, left foot with pain.  The examiner noted that the Veteran was retired and that while recent treatment records have noted podiatry visits for trimming of the nail and foot pain in 2008, there are no recurrent visits for foot pain and foot pain was not noted as one of his problems on the problem list.  The left foot disability had moderate effects on sports and mild effects on chores, shopping, exercise and recreation.  There were no effects on traveling, feeding, bathing, dressing, toileting or grooming.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for a left foot disability.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher disability evaluation. 38 C.F.R. § 4.7.  Also, a higher evaluation is not warranted under any other provision of the rating schedule.

The lay and the medical evidence reflect that the Veteran's left foot disability is manifested by reported numbness and pain.  The Board finds that severe impairment is not shown because the Veteran has significantly retained function of his left foot.  There are no complaints or findings for impaired propulsion, strength, or coordination.  The Veteran does not use a cane or other assistive device for ambulation.  Although there is lay evidence of altered gait and a modified left shoe, the Veteran reported he could walk between 1/4 mile to a mile.  While the Veteran's symptoms had moderate effects on his ability to participate in sports, the rest of the symptoms effects on his activities of daily living were specifically described as mild.

To the extent that the Veteran has pain and limited foot function due pain along with some interference with activities due to foot pain, the Board finds that the current 20 percent disability evaluation contemplates these factors.  See DeLuca, supra.

Additionally, a higher evaluation is not warranted under any other potentially applicable provision of the rating schedule.  Other provisions relating to the foot are Diagnostic Code 5277 (bilateral weak foot); Diagnostic Code 5278 (clawfoot); Diagnostic Code 5279 (anterior metatarsalgia); and Diagnostic Code 5280 (unilateral hallux valgus); Diagnostic Code 5281 (unilateral, severe, hallux rigidus); Diagnostic Code 5282 (hammer toe); and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones).  As these conditions are not shown on any examinations, these Diagnostic Codes are not for application and do not provide a basis for increase.  38 C.F.R. § 4.71a, Diagnostic Codes 5276-5283.

While the Veteran is competent to report that his disability is worse than presently evaluated, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for an evaluation in excess of 20 percent, as explained and discussed above.

For all the foregoing reasons, the Veteran's claim for entitlement to a rating in excess of 20 percent for the Veteran's service-connected atrophic toenail as residual to a left foot injury must be denied.  

Extraschedular Considerations

The Board has considered the question of whether an extraschedular rating may be appropriate for the Veteran's service-connected atrophic toenail as residual to a left foot injury disability.   See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.21(b) (1) (2013). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has not identified any factors which may be considered to be exceptional or unusual, and the Board has been similarly unsuccessful.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The record demonstrates that the Veteran has not required hospitalization as a result of his service-connected atrophic toenail as residual to a left foot injury.  Further, the record does not demonstrate any other reason why an extraschedular rating should be assigned.  Accordingly, the Board therefore has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for residuals of a right ear injury, to include hearing loss, is denied. 

Entitlement to an increased rating for an atrophic toenail as residual to a left foot injury, currently evaluated as 20 percent disabling is denied.


____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


